Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the amendment filed on 06/22/2022.  
	Currently, claims 1-19 and 21 are pending with claim 20 now cancelled.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 9-10, 17-18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yaegashi et al. (“Yaegashi” US 2013/0248876 published 09/26/2013) with supporting evidence Xie et al. (“Xie” Xie, Z. “Donor and Acceptor characteristics of native point defects in GaN” Jour. Of App. Phys. Vol. 52, No. 33 06/18/2019 pp. 1-16).  
As to claim 1, Yaegashi shows a transistor comprising: 
a first layer (see GaN substrate 1; [0051]; note alternately for claim 17 below the layer 4 here made of n- GaN doped at 1x1015 cm-3 and being 10 um in thickness can be designated for this; [0062]) comprising a group III-nitride semiconductor; 
a second layer (see barrier layer AlGaN layer 26; [0056]) comprising a group III-nitride semiconductor disposed over the first layer (see 26 over 1; note for the alternate designation of parts for claim 17 below specifically 26 is over 4); 
a third layer comprising a group III-nitride semiconductor (see drift/channel i-GaN material 22; [0056]; see below for i-GaN conductivity being n-type at low concentration; note additionally here that the office can desigate this overall entire third layer as being 22+4 together for claims 2 and 3 below specifically) disposed over the second layer (see 22 at a higher level than parts of layer 26; here note more specifically that this layer is “disposed” = “having a certain disposition” where “disposition” here refers to “arrangement or placing” in this context, and this part has a certain placing “over” = “at a higher level than” layer 26 in areas, and in certain orientations; note additionally that there is no formal ordering of these layers required), an interface between the second layer and the third layer forming a polarization heterojunction (see interface between 26 and 22 forming a 2DEG which here will be generated between GaN/AlGaN layers 22/26; [0059]); 
a fourth layer comprising a group III-nitride semiconductor (see barrier layer 6 of p-GaN or p-AlGaN; [0051] or [0055] in the alternate embodiment) disposed over the third layer (note 6 at a higher level than at least part of 22; again similarly to the layer disposition above, note more specifically that this layer is “disposed” = “having a certain disposition” where “disposition” here refers to “arrangement or placing” in this context, and this part has a certain placing “over” = “at a higher level than” layer 22 in places; note additionally there is no formal ordering of these layers required), an interface between the third layer and the fourth layer forming a pn junction (note the p layer 6 making a p-n junction with 22 where they meet); 
a first electrical contact pad (see the gate electrode up top disposed on 6 though not directly touching this; [0058]) disposed on the fourth layer; 
a second electrical contact pad (see source electrode S on 22; [0051]) disposed on the third layer; 
a third electrical contact pad electronically coupled to bias the polarization heterojunction (note that the drain contact pad D appears to be positioned such that it is electronically coupled to bias the polarization heterojunction noted above; [0051]).  

Here the office notes that Xie notes on the last paragraph of page 2 that intrinsic GaN is n-type in conductivity and thus the office considers the layer 22 in Yaegashi to be n-type as it is intrinsic.  

As to claim 4, Yaegashi shows a device wherein a distance between the pn junction and the polarization heterojunction is between 25 nm and 500 nm (note for now the office will note that the pn junction happening at the top left of the right hand side portion of 6 where it touches 22’s right hand long sidewall is quite far away from the polarization heterojunction between 22 and 26 on the far right or far left of the device’s 2DEG forming polarization heterojunction, as the layer 7 is 600 nm thick and 5k nm long in a large embodiment, and the office here designates a non-total distance of that overall much larger distance of just 25 nm).  

As to claim 9, Yaegashi shows a device wherein the second layer is an AlGaN layer (see second layer 26 designated above being AlGaN).  

As to claim 10, Yaegashi shows a device wherein the third layer is a GaN layer (see third layer designated above being GaN 22); and the fourth layer is a GaN layer (see fourth layer designated above being GaN in an embodiment).

As to claim 17, Yaegashi shows the device wherein the first layer is a low doped drift region having a doping less than 1x1017 cm-3 and a thickness greater than 5 um (see the doping and thickness values in [0062] for layer 4 and noted above).  

As to claim 18, Yaegashi shows a device wherein current flows vertically through the transistor when the transistor is in forward biased operation (note that in normal forward biased operation it appears Yaegashi is a device made for current to flow vertically through the transistor through the channel and drift layers).  


As to claim 21, Yaegashi shows a method of making a transistor, comprising: 
forming a second layer comprising a group III-nitride semiconductor over a first layer comprising a group III-nitride semiconductor (see formation of second layer noted above over the first layer noted above); 
forming a third layer comprising a group III-nitride semiconductor over the second layer such that a polarization heterojunction is formed at an interface between the second layer and the third layer (see forming the third layer noted above over the second layer noted above such that the polarization heterojunction noted above is formed at the interface);
forming a fourth layer comprising a group III-nitride semiconductor over the third layer such that a pn junction is formed at an interface between the third and fourth layers (see the formation of the fourth layer noted above over the third layer noted above and such that a p-n junction is formed at an interface between them); 
forming a first contact on the fourth layer (note the formation of the first contact noted above on the fourth layer noted above); 
forming a second contact on the third layer (note the formation of the second contact noted above on the third layer noted above); 
forming a third contact electronically coupled to bias the polarization heterojunction (note the third contact formed above which appears to be formed in a proper place that it is coupled electrically to the other layers to bias the polarization heterojunction).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaegashi et al. (“Yaegashi” US 2013/0248876 published 09/26/2013), as applied above to claim 1, in view of Mizutani et al. (“Mizutani” Mizutani, T. “A Study on Current Collapse in AlGaN/GaN HEMTs Induced by Bias Stress” IEEE Trans on Elec. Dev. Vol. 50 No. 10 10/2003 pp. 2015-2020) with supporting evidence Xie et al. (“Xie” Xie, Z. “Donor and Acceptor characteristics of native point defects in GaN” Jour. Of App. Phys. Vol. 52, No. 33 06/18/2019 pp. 1-16) as used above.  
As to claim 2, Yaegashi shows the device as related above, wherein the third layer is n-doped (note that under the alternate designation of parts noted above the second layer will be designated as 22+4 together as one larger overall layer, where layer 4 is n-doped at 1x1017 cm-3; see [0062] for relevant citation for layer 4 and note the citation for layer 22 above), and the fourth layer is p-doped (see layer 6 being p-doped at 1x1019 in [0063]).  However Yaegashi fails to show the device being one where the second layer is explicitly n-type (the office notes here that it is likely that an embodiment with the barrier layer 26 being at least intrinsically n-type conductivity is likely implied to one of ordinary skill in the art reading the reference but here the office will treat the limitation as not being explicitly taught).  

Mizutani shows a device with an n-AlGaN barrier layer doped (see n-AlGaN barrier layer structure with 4x1018 doping therein in Fig. 1 and section II of the first page).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the doped barrier layer material as taught by Mizutani to have made the generic barrier material in Yaegashi with the motivation of using a suitable material for a real life embodiment (note that the layer in Yaegashi is left generic while Mizutani suggests a layer for real life devices to be made with).  

As to claim 3, Yaegashi as modified by Mizutani above, shows the device above wherein a doping concentration of n-doped second and third layers is on the order of 1017 to 1019 cm-3 (note that the layer 4 is doped in this order and also the layer brought in for the barrier layer from Mizutani is doped on this order) and a doping concentration of the p-doped fourth layer is on the order of 1018 to 1020 cm-3 (note the p type layer 6 in Yaegashi is noted to be doped on this order above see [0063] of Yaegashi showing 1019 cm-3 doping).  


Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaegashi et al. (“Yaegashi” US 2013/0248876 published 09/26/2013), as applied above to claim 1, in view of Lenka et al. (“Lenka” Lenka, T. R. “A comparative 2DEG Study of InxAl1-xN/(In, Al, Ga) N/GaN-based HEMTs” Phys. Procedia 25 copyright 2012 pp. 36-43) with supporting evidence Xie et al. (“Xie” Xie, Z. “Donor and Acceptor characteristics of native point defects in GaN” Jour. Of App. Phys. Vol. 52, No. 33 06/18/2019 pp. 1-16) as used above.  
As to claim 5, Yaegashi shows the device as noted above for claim 1, but fails to show it being one wherein the second layer is an AlInN layer (as the 2nd layer above is AlGaN barrier layer instead).

Lenka shows a device with InAlN barrier layer used (see In0.17Al0.83N barrier layer used for the device in the third full paragraph of page 37).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the InAlN barrier material taught by Lenka to have made the barrier material 26 in Yaegashi with the motivation of attempting to make a layer lattice matched to GaN further down in the device such that a device that keeps all the important aspects of the AlGaN material but which can make an advantageous HEMT design (see the point to using InAlN in the reference is to retain the benefits of AlGaN devices but allowing for the creation of an advantageous HEMT; third full paragraph of page 37).  

As to claim 6, Yaegashi as modified by Lenka above, shows a device wherein the third layer is a GaN layer (note the designated third layer above is GaN 22).

As to claim 7, Yaegashi as modified by Lenka above, shows the device wherein the fourth layer is a GaN layer (see the fourth designated layer 6 above having a GaN embodiment in Yaegashi).

As to claim 8, Yaegashi shows a device wherein the AlInN layer is an Al1-xInxN layer, wherein x is between 0.05 and 0.30 (note the x in the layer brought in from Lenka above is .17 and the remainder is Al).  


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaegashi et al. (“Yaegashi” US 2013/0248876 published 09/26/2013), as applied above to claim 1, in view of Chowdhury et al. (“Chowdhury” US 2012/0319127 published 12/20/2012) with supporting evidence Xie et al. (“Xie” Xie, Z. “Donor and Acceptor characteristics of native point defects in GaN” Jour. Of App. Phys. Vol. 52, No. 33 06/18/2019 pp. 1-16) as used above.  
As to claim 11, Yaegashi shows the device as related for claim 1 above, but fails to show the device being one wherein the AlGaN layer is an AlyGai-yN layer, wherein y is explicitly greater than 0.20 (that is, the AlGaN layer noted above for layer 26 is left generic in its Al and Ga composition).  

Chowdhury shows a device with a AlGaN layer having Al concentration of .3 remainder Ga (see Al.3Ga.7N layer for barrier layer; [0054]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the Al .3 remainder Ga composition for an AlGaN layer as taught by Chowdhury to have made the barrier layer in Yaegashi with the motivation of making a real life layer for the device (note that the layer in Yaegashi is left generic AlGaN while Chowdhury suggests an actual material composition for making real life devices of this type).  


Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaegashi et al. (“Yaegashi” US 2013/0248876 published 09/26/2013), as applied above to claim 1, in view of Lenka et al. (“Lenka 2DEG reference” Lenka, T. R. “2DEG Transport Characteristics by Self-consistent Subband Calculations of Schrodinger and Poisson Equations in InAlN/GaN HEMT” 2014 IEEE 9th Nano. Mat. And Dev. Conf. NMDC 12/29/2014 pp. 124-127) with supporting evidence Xie et al. (“Xie” Xie, Z. “Donor and Acceptor characteristics of native point defects in GaN” Jour. Of App. Phys. Vol. 52, No. 33 06/18/2019 pp. 1-16) as used above.  
As to claim 12, Yaegashi shows the device as related for claim 1 above, but fails to show the device being one wherein a difference in polarization between the second and third layers at the polarization junction is greater than about 2 x 10-2 C/m2.

Lenka 2DEG reference shows a device with an alternated barrier layer material that makes a polarization between channel and barrier layer have a difference in polarization between them at a polarization junction be greater than about 2x10-2 C/m2 (see the spontaneous polarization ending up being 0.047 C/m2 between the barrier and channel layer in the InAlN GaN barrier layer HEMT proposed in the abstract and Device Structure section of first page).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the barrier system as taught by Lenka to have made the barrier system in Yaegashi with the motivation of attempting to try to get a higher 2DEG density (see making a higher 2DEG density than the normal AlGaN/GaN interface; abstract).  


As to claim 13, Yaegashi as modified by Lenka above already shows a device wherein a difference in polarization between the second and third layers at the polarization junction is greater than about 3 x 10-2 C/m2 (note the device discussed in the combination rejection above already has the 0.047 C/m2 in the combination above).


Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaegashi et al. (“Yaegashi” US 2013/0248876 published 09/26/2013), as applied above to claim 1, in view of Wang et al. (“Wang” Wang, W. “Improvement of Power Performance of GaN HEMT by Using Quaternary InAlGaN Barrier” Jour. Of Elec. Dev. Soc. 02/16/2018 pp. 360-364) with supporting evidence Xie et al. (“Xie” Xie, Z. “Donor and Acceptor characteristics of native point defects in GaN” Jour. Of App. Phys. Vol. 52, No. 33 06/18/2019 pp. 1-16) as used above.  
As to claim 14, Yaegashi shows the device as related for claim 1 above, but fails to show it being one wherein the second layer is a quarternary AlGaInN layer (that is to say the barrier layer in the Yaegashi device is only AlGaN instead of AlGaInN).  

Wang shows using InAlGaN for a barrier layer (see using AlGaInN for barrier layer in Fig. 1 left hand device and Device Fabrication section II on second page).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the InAlGaN barrier layer as taught by Yaegashi to have made the barrier layer in Yaegashi with the motivation of improving the sheet concentration of the 2DEG (see increase in sheet concentration in Device Fabrication section II over the AlGaN comparison in the first paragraph of the introduction; note this leads to additional benefits in the conclusion section).  


Claims 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaegashi et al. (“Yaegashi” US 2013/0248876 published 09/26/2013), as applied above to claim 1, in view of Power Electronics Article (Article on “Vertical GaN Devices for a New Power Electronics” by the editorial staff and published first on 05/18/2020 but with a wayback machine archiving date of 05/07/2020 in any event, being available online at https://www.powerelectronicsnews.com/vertical-gan-devices-for-a-new-power-electronics/) with supporting evidence Xie et al. (“Xie” Xie, Z. “Donor and Acceptor characteristics of native point defects in GaN” Jour. Of App. Phys. Vol. 52, No. 33 06/18/2019 pp. 1-16) as used above.  
As to claim 15, Yaegashi shows a device as discussed for claim 1 above, but fails to show it being explicitly one wherein a breakdown voltage between the second contact and the third contact exceeds 600 volts (note the reference discusses high breakdown voltage being achieved but isn’t specific).

The Power Electronics Article shows a device wherein a breakdown voltage between the second contact and the third contact exceeds 600 volts (see the source to drain breakdown voltage is over 600V in the left hand Figure of Fig. 4).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have used the manner of making a high breakdown voltage feature as taught by the Power Electronics Article to make the breakdown voltage of the device in Yaegeshi over 600V with the motivation of achieving a high breakdown voltage (note that the whole point of the modifications in the Fig. 4 discussed device is to increase the breakdown voltage between source and drain for the left hand device).  


Separately, as to claim 16, Yaegashi shows a device as noted for claim 1 above, but fails to show it being one wherein a maximum current through the transistor from the second contact to the third contact is explicitly greater than 10 amps.  

The Power Electronics Article shows a device wherein a maximum current through the transistor from the second contact to the third contact is greater than 10 amps (see the source to drain current is 20 amps by adjusting the dimensions in the left hand Figure of Fig. 4).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have used the manner of making the maximum current through the transistor from source to drain be greater than 10 amps as taught by the Power Electronics Article to make the maximum current carrier by the Yaegashi device be larger than 10 amps (see the whole point to the modifications in the Fig. 4 discussed device for the left hand device are to increase the carried amps up to 20 amps).  


Separately, as to claim 19, note that Yaegashi shows a device comprising: 
The transistor noted above for claim 1.  

However, Yaegashi fails to show explicitly a circuit including the transistor and a voltage source arranged to apply a voltage between the first contact pad and the second contact pad, the voltage controlling a current flowing between the second and third contact pads (the office notes that the reference discusses various voltages being applied but is not explicit that there is a voltage source applied between gate and source that will control the source to drain current flow, although this is likely implied to a reader of ordinary skill reading this reference, so that the device will function, the office will understand it to not be explicit for the purpose of this rejection).

The Power Electronics Article shows a device used in a circuit with a voltage source arranged to apply a voltage between the first contact pad and the second contact pad, the voltage controlling a current flowing between the second and third contact pads (note that there is a VGS source being applied to the device between gate and source to bring the gate-source voltage above Vt to turn the device on, and then current is then able to flow from the source to the drain, and note this is for use in power circuits; see section on using Vertical GaN in Power Circuits heading and the second paragraph).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the voltage source and circuit as taught by the Power Electronics Article to apply the just discussed voltage source and circuit to the Yaegashi design with the motivation of allowing for turning the device on and using it in a larger device with increased functionality (note the point to putting on the voltage source is to turn the device on and off and likewise the point to integrating the device into a larger circuit is to add its functionality to that of the circuit, here a power circuit).  

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/22/2022, with respect to the objections to claim 3 have been fully considered and are persuasive.  The prior objection to the claim has been withdrawn.  
Applicant's arguments filed 06/22/2022 with regards to the rejections under 35 U.S.C 102 have been fully considered but they are overall not persuasive.
The applicant argues that to be anticipatory a reference must disclose all elements of the claim within the four corners of the document and also must disclose those elements arranged as in the claim.  The office agrees.  The applicant further argues that in order to anticipate claim 1 Yaeshigi would have to show from bottom to top in Fig. 1 the order of layers: 1>26>22>6.  The office disagrees.  The claim at present lacks any formal order of layers and for now merely requires certain layers to be disposed over other layers (see further discussion of the “disposed over” language in the rejection above).  As the claim at present lacks formal ordering of layers Yaeshigi does not have to show from bottom to top in Fig. 1 the order of layers: 1>26>22>6.  Instead, Yaeshigi is merely required to have layer 26 disposed over layer 1, in any fashion, and to have layer 22 disposed over layer 26 in any fashion, and finally to have layer 6 disposed over layer 22 in any fashion.  The office finds that all of these disposition limitations are met, considering type of limitations currently being used.  If the applicant requires a strict ordering of layers then the office will use a reference like US 8785976, also considered to anticipate claim 1 (although that reference requires one of a number of available secondary references to establish the inherency of n-type behavior of undoped GaN in Fig. 35).  The applicant further argues that the disclosed order of these layers as disposed on one another is 1>6>22>26.  The office agrees that the layers would also meet such a statement, but finds this to not be entirely germane to the current question of whether the disclosure will alternately be found to meet the wording of the claim, which does not formally require the ordering discussed above.  The applicant argues that at least the reversal of Yaegashi’s layers 22 and 26 in the rejection compared to the claimed second and third layers is sufficient to render the anticipation rejection improper.  The office disagrees as no formal ordering is required at present.  The applicant argues further that the assertion in the Office action that layer 6 is at a higher level than at least part of layer 22 does not take into consideration the language of the claim which requires a fourth layer disposed over the third layer.  The office notes that this language has been taken into consideration and the findings as further discussed in the rejection above have been found to further clarify the grounds of rejection.  The applicant further argues that the way the layers are shown in Fig. 1 of Yaegashi, layer 22 is disposed over layer 6 opposite to what is claimed.  The office agrees that layer 22 is disposed over 6 and will further note that layer 6 is also disposed over layer 22, both being found in different parts of each of the layers respectively.  It is worth mentioning here the office does not interpret the claim to require the entirety of any of the layers to be disposed over the entirety of any other layers or any more advanced or tighter drafting, perhaps pertaining to formal ordering, that the applicant may be considering, at this time.  The applicant finally argues that the opening 28 that causes layer 6 to be above part of layer 22 outside of the opening does not change the ordering of which the layers are disposed.  The office notes briefly as an aside that this argument’s wording, in the first half of the sentence, in and of itself appears to be the applicant clearly demonstrating that they understand that layer 6 is above/”disposed above”/”disposed over” part of layer 22, as the office correctly found and which is the basis of part of the grounds of rejection.  Setting that aside, the office again reminds the applicant that there is no formal ordering of which the layers are disposed currently in the claim, and for now the claims are interpreted such that it merely requires certain layers to be disposed over other layers, in any fashion.  For now, the rejection must be maintained for the reasons mentioned above.  If the applicant puts in some fairly tightened up ordering language then the office can confirm that Yaegashi is simple to distinguish over.  The same applies for claims 19 and 21 similarly to claim 1.  


Conclusion
Again the office notes for the applicant that there are couple of other references US 8785976 and US 20130221434 which appear to anticipate claim 1.  There are a handful of other references that can be used in a combination rejection to address claim 1 as well.  With that said however, no exact match for the exact structure the applicant has submitted was found, and it is likely eventually a patent can issue.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891